           Case 4:18-cv-00854-KGB Document 44 Filed 01/25/19 Page 1 of 2




Richard H. Mays (State Bar No. 61043)
Williams & Anderson PLC
111 Center Street
Suite 2200
Little Rock, Arkansas 72201
Telephone: (501) 859-0575
Email: rmays@williamsanderson.com

George E. Hays (WA State Bar No. 53874)
P.O. Box 843
Bellevue, WA 98009
Telephone: (415) 566-5414
Email: georgehays@mindspring.com

Naomi Kim Melver (WA State Bar No. 52463)
P.O. Box 25
Greenbank, WA 98253
Telephone: (425) 336-3757
Email: nmelver@gmail.com

Counsel for Plaintiffs

                     UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF ARKANSAS
                           WESTERN DIVISION

Sierra Club and National Parks            Case No. 4:18-cv-00854-KGB
Conservation Association,
                                          Plaintiffs’ Motion to Enter Settlement
                         Plaintiffs,      Agreement as a Consent Judgment

      v.
Entergy Arkansas, LLC, Entergy Power,
LLC, and Entergy Mississippi, LLC,

                      Defendants.
        Case 4:18-cv-00854-KGB Document 44 Filed 01/25/19 Page 2 of 2




      For the reasons stated in the accompanying brief, Plaintiffs Sierra Club and

National Parks Conservation Association respectfully move the Court to sign and

enter the Parties’ Settlement Agreement, [Doc. 11], as a Consent Judgment.

Counsel for Plaintiffs contacted counsel for Defendants, who state that Defendants

support entry of the Settlement Agreement. Counsel for Plaintiffs also contacted

counsel for the Proposed Intervenors, and they oppose this motion.

                         Respectfully submitted this 25th day of January, 2019,

                         s/George E. Hays
                         George E. Hays (WA Bar. No. 53874)
                         P.O. Box 843
                         Bellevue, WA 98009
                         Telephone: (415) 566-5414
                         Email: georgehays@mindspring.com

                         s/Naomi Kim Melver
                         Naomi Kim Melver (WA Bar No. 52463)
                         P.O. Box 25
                         Greenbank, WA 98253
                         Telephone: (425) 336-3757
                         Email: nmelver@gmail.com

                         s/Richard H. Mays
                         Richard H. Mays (Arkansas Bar No. 61043)
                         Williams & Anderson PLC
                         111 Center Street, Suite 2200
                         Little Rock, Arkansas 72201
                         Telephone: (501) 859-0575
                         Email: rmays@williamanderson.com

                         Counsel for Plaintiffs Sierra Club and
                         National Parks Conservation Association

                                         2
